Beck, J.
A executed and delivered to B a promissory note which contained •a clause conveying to B the title to a certain mule as security. B had the note recorded in the county of A’s residence. Before the note was fully paid, B authorized A to sell the animal and to turn the proceeds *1004of tlie sale over to him. A sold the mule to D, against whom B then brought an action of trover to recover the animal. Upon the trial the court charged: “If you believe from the evidence that plaintiff . . gave . . the maker of the note permission to sell the mule sued for, coupled with the condition that [A] was to pay to him the money that he received from the sale of the mule, and the defendant . . bought the mule in good faith from [A] and without the knowledge of this condition, then the plaintiff' can not recover. The defendant would not be required to see that the conditions were complied with, and would get a good title to the mule, and you should find for the defendant.” Held, (1) that the charge quoted was not error; and (2) that the evidence showing the facts to be as stated above, the verdict for the defendant was -proper. See Guill v. Northern, 67 Ga. 345.
Argued January 26,
Decided February 19, 1906.
Trover. Before Judge Reagan. Henry superior court. April' 86, 1905.
Gleaton & Gleaton and John B. Maddox, for plaintiff.
E. M. Smith, for defendant.

Judgment affirmed.


All the Justices concur.